LEADBETTER, Judge,
dissenting.
I respectfully dissent. Section 6103(a) requires two things: an attestation by the officer having legal custody of the original record and a certificate from any public officer having official duties in the relevant govern*1209mental unit. The plain language of this provision makes clear that the certificate must by accompanied by the official seal of the certifying officer, but includes no such requirement with respect to the attestation. If the legislature had intended both documents to be made under seal, it would surely have said so. Ordinary principles of statutory construction inform us that no seal is required with respect to'the attestation.
Indeed, the majority here concedes that, “In many instances the custodian of records to be authenticated pursuant to Section 6103(a) does not possess a seal; that is the reason for the further requirement for an official who does possess a seal to supply a certification under seal that the person attesting to the correctness of the copies is in fact the lawful custodian.” [Op. at 1208.] How can the majority reconcile this statement with its holding that Section 6103(a) requires a seal from both the attesting and the certifying officers? Plainly, it cannot. The statute requires only one seal, and I believe that should be the end of the inquiry.
The mandates of the statute determine whether the document is admissible, not DOT’s usual practice of affixing an unnecessary seal, nor boilerplate language in DOT’s certification stating that an unnecessary seal had been affixed. I know of no basis in law for holding that a document specified by law to be admissible becomes inadmissible because the party offering the document usually does more than the statute requires, but in this instance neglected to do so. Accordingly, I would reverse the order of the trial court and reinstate the suspension.
Judge DOYLE joins in this dissenting opinion.